EXHIBIT 23.1 PLS CPA, A Professional Corp. t 4t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt October 6, 2011 To Whom It May Concern: We consent to the inclusion in the registration statements on Form 10-Q of Dot VN Inc. of our report dated on October 6, 2011, with respect to the unaudited interim financial statements of Dot VN Inc., included in Form 10-Q for the period ended July 31, 2011. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. Registered with the Public Company Accounting Oversight Board
